194 F.2d 535
Percy BADHAM, Appellant,v.Eugene ALEXANDER, Appellee.
No. 11447.
United States Court of Appeals Sixth Circuit.
February 20, 1952.

Appeal from the District Court of the United States for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Raymond C. Stephenson and Hottell, Stephenson & Allen, all of Louisville, Ky., for appellant.
Garland R. Hubbard, Louisville, Ky., and James W. Aird, Birmingham, Ala., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above-entitled causes and the oral arguments had therein, it appears that there are no reversible errors committed at the trial in rulings or instructions to the jury that were prejudicial, or in respect to which appropriate objections were preserved for review; therefore,


2
The judgment below is affirmed.